Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 28, 2020, by and between BATTALION OIL CORPORATION, a Delaware
corporation (the “Company”) and Richard H. Little (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company. 

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1. Position. You shall be employed as the Chief Executive Officer of the Company
and shall have the duties, responsibilities and authority commensurate with such
position and as assigned by the Board of Directors of the Company
(the “Board”). You agree that you shall faithfully devote substantially all of
your business time, attention and efforts to the duties of your employment.

 

2. Term. The term of this Agreement will commence on January 1, 2020 and shall
end on the first anniversary of such date. The term shall automatically be
extended for successive one (1) year periods, unless either party hereto gives
written notice of the non-extension of the term to the other party no later than
thirty  (30) days prior to the expiration of the then-applicable
term. Notwithstanding anything to the contrary, your relationship to the Company
throughout your employment will be that of an employee at-will, and either you
or the Company may terminate your employment at any time for any reason or no
reason (subject to the provisions of Section 9).

 

3. Place of Employment. Your principal place of employment shall be Houston,
Texas and your duties will require business travel to such other locations as
shall be reasonably necessary from time to time. You acknowledge and agree that
in the course of your employment you will be required to travel on behalf of the
Company.

 

4. Base Salary. Your base salary will be $500,000 (the “Base Salary”) per year,
payable in accordance with the Company’s regular payroll practices. The Base
Salary shall be reviewed no less frequently than annually.  

 

5. Annual Bonus. You will be eligible for an annual target bonus of 100% of Base
Salary (the “Annual Bonus”), subject to the achievement of financial and
non-financial targets determined in advance and upon reasonable notice by the
Board in its good faith discretion. The actual amount of the Annual Bonus could
range higher or lower than the target depending on performance. The Annual Bonus
will be paid in the year following the year to which such bonus





 

relates in accordance with the regular payroll and bonus payment practices of
the Company, subject to your continued employment through the last day of the
applicable bonus year. 

 

6. Long-Term Incentive Award. You are hereby entitled to receive a long term
incentive award which may be comprised of stock options, restricted stock,
restricted stock units, or other equity, equity-based or cash-awards, or a
combination thereof determined by the Compensation Committee in its discretion
and approved by the Board. You shall be eligible for future long term incentive
awards, the “LTI Awards” on the basis determined by the Compensation Committee
and approved by the Board.

 

7. Employee Benefits. You will be eligible to participate in such employee
benefit plans, policies or programs as the Company may maintain for its
employees and senior executives generally, as such plans, policies or programs
may be adopted, modified or terminated from time to time.

 

8. Business Expenses. You will be reimbursed for all authorized, reasonable and
necessary business expenses that you personally incur on behalf of the Company,
provided that such expenses are documented on standard Company expense report
forms and verified by proper documentation.

 

9. Severance Benefits. 

 

A. Standard Severance. If the Company terminates your employment without Cause
or you terminate employment for Good Reason (as defined in Exhibit A hereto)
prior to the end of the then-applicable employment term under Section 2, the
Company will pay to you a lump-sum amount equal to $1,000,000.  In addition, you
will receive payment of any accrued but unpaid Base Salary and bonus, payable as
soon as administratively practicable following the date of such termination.

 

B. Release Requirement; Payment. All severance payments and benefits under this
Section 9, other than payment of accrued but unpaid Base Salary and bonus, shall
be subject to your execution and non-revocation of a waiver and release
agreement in a form reasonably satisfactory to the Company within 45 days
following your termination date (the “Release”), which Release will be provided
to you within three days following your termination date. Such severance
payments shall be paid to you in a single cash lump sum on the first payroll
date on or following the date that is 60 days following your termination date.

 

10. Non-Competition. As part of the consideration for the compensation and
benefits to be paid to the Executive as defined in Section 9, and in order to
protect the Confidential Information (as defined in Exhibit B), business
goodwill and business opportunities of the Company, the Executive agrees that,
during the Term, or at any time within twelve (12) months after the termination
of his employment, he will not, directly or indirectly, engage in or become
interested financially in, as a principal, employee, partner, contractor,
shareholder, agent, manager, owner, advisor, lender, guarantor, officer, or
director, any business (other than the Company) that both (i) is engaged in
leasing, acquiring, exploring, producing, gathering, or marketing hydrocarbons
and/or related products; and (ii) has operations, facilities, field offices or
other places

Employment Agreement – Richard H. Little

Page | 2



 

of business, or owns land or possesses development or drilling rights, in each
case, within 30 miles from any location at which the Company or its affiliates
have operations, facilities, field offices or other places of business, or own
land or possess development or drilling rights; provided, however, that
the Executive shall be entitled to continue to invest in those entities, if any,
and to invest in stocks, bonds, or other securities in any such business
(without participating in such business) if: (a) such stocks, bonds, or other
securities are listed on any United States securities exchange or are publicly
traded in an over the counter market; and such investment does not exceed, in
the case of any capital stock of any one issuer, five percent of the issued and
outstanding capital stock, or in the case of bonds or other securities, five
percent of the aggregate principal amount thereof issued and outstanding; or
(b) such investment is completely passive and no control or influence over the
management or policies of such business is exercised.

 

11. Non-Solicitation.  As part of the consideration for the compensation and
benefits to be paid to the Executive as defined in Section 9, the Executive
agrees that he will not, at any time during your employment term, or at any time
within one year after the termination of his employment, for his own account or
benefit or for the account or benefit of any other person, firm or entity,
directly or indirectly, solicit for employment any employee of the Company (or
any person who was an employee of the Company in the 90-day period before such
solicitation) or induce any employee of the Company (or any person who was an
employee of the Company in the 90-day period before such inducement) to
terminate employment with the Company. Notwithstanding the above, the
restrictions relating to persons employed in the 90-day period referenced in the
parentheticals in the immediately preceding sentence shall not apply to a person
who was a party to an employment agreement with the Company and who is
terminated by the Company without Cause. The rights and obligations of the
parties under this paragraph shall survive the expiration or termination of this
Agreement for any reason.

 

12. Conditions. This offer of employment is contingent upon (i) a satisfactory
background check of academic, business and other references and your providing
legal proof of your identity and authorization to work in the United States,
(ii) your representations to the Company that no agreement of noncompetition or
other covenant or restriction contained in any agreement, commitment,
arrangement or understanding (whether oral or written), in any way conflicts
with or limits your ability to commence or to continue your employment with the
Company,  and (iii) your agreement to comply, and continued compliance with, the
provisions of Exhibit B hereto and the Company’s policies and procedures that
apply generally to all employees of the Company as such policies and procedures
may be modified from time to time.

 

13. Tax Withholding. Notwithstanding anything herein to the contrary, the
Company may withhold from any amounts payable hereunder such federal, state and
local income, employment or other taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

14. Entire Agreement; Governing Law. This Agreement embodies the entire
agreement and understanding of the parties hereto and supersedes any and all
prior agreements, arrangements and understandings relating to the matters
provided for herein. This Agreement and any claim,

Employment Agreement – Richard H. Little

Page | 3



 

dispute or other matter arising hereunder or related hereto (whether by
contract, tort or otherwise) shall be governed by and construed and interpreted
in accordance with the laws of the State of Texas without reference to
principles of conflicts of law unless superseded by federal law. Executive and
the Company agree that any suit, action or other legal proceeding that is
commenced to resolve any matter arising under or relating to any provision of
this Agreement shall be commenced only in a court of the State of Texas (or, if
appropriate, a federal court located within the State of Texas), and you and the
Company consent to the jurisdiction of such court. THE PARTIES HERETO HEREBY
WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN OR WITH RESPECT TO SUCH SUITS,
ACTIONS OR PROCEEDINGS. No alteration, waiver, amendment, change or supplement
hereto shall be binding or effective unless the same is set forth in writing
signed by you and a duly authorized representative of the Company (other than
yourself). For the avoidance of doubt, the termination of this employment
agreement shall not impair the rights or obligations of any party hereto under
Section 9,  Section 13 or Exhibit B hereto.

 

15. Section 409A Compliance. It is intended that the provisions of this
Agreement comply with or are exempt from Section 409A of the Internal Revenue
Code, and all provisions of this Agreement will be construed and interpreted in
a manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Internal Revenue Code. Notwithstanding any other payment
schedule provided herein to the contrary, if you are deemed on the termination
of your employment to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B) of the Internal Revenue Code, then any payment that
is considered deferred compensation under Section 409A of the Internal Revenue
Code payable on account of a “separation from service” shall be made on the date
which is the earlier of (i) the expiration of the six month period measured from
the date of your “separation from service;” and (ii) the date of your death
(the “Delay Period”) to the extent required under Section 409A of the Internal
Revenue Code. Upon the expiration of the Delay Period, all payments delayed
pursuant to the immediately preceding sentence shall be paid to you in a lump
sum and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
For purposes of Section 409A of the Internal Revenue Code, each installment
payment hereunder will be deemed a “separate payment” within the meaning of
Treas. Reg. Section 1.409A-2(b)(iii). With respect to the timing of payments of
any deferred compensation payable upon a termination of employment hereunder,
references in this Agreement to “termination of employment” (and substantially
similar phrases) mean “separation from service” within the meaning of
Section 409A of the Internal Revenue Code. For the avoidance of doubt, it is
intended that any expense reimbursement made to you hereunder will be exempt
from Section 409A of the Internal Revenue Code; however, if any expense
reimbursement hereunder is determined to be deferred compensation within the
meaning of Section 409A of the Internal Revenue Code, then (a) the amount of the
expense reimbursement during one taxable year will not affect the amount of the
expense reimbursement during any other taxable year, (b) the expense
reimbursement will be made on or before the last day of the year following the
year in which the expense was incurred; and (c) the right to expense
reimbursement hereunder will not be subject to liquidation or exchange for
another benefit.

 

[Signature page follows]



Employment Agreement – Richard H. Little

Page | 4



 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
on the day and year first above written.

 

“COMPANY”

 

“EXECUTIVE”

 

 

 

 

BATTALION OIL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ William L. Transier

 

/s/ Richard H. Little

Name:

William Transier

 

Richard H. Little

Title:

Chairman of the Board

 

 

 

 



Employment Agreement – Richard H. Little

Signature Page



 

Exhibit A

 

Certain Definitions

 

1.



“Cause” shall mean: (i) your willful and continued failure to perform your
material duties as required hereunder (other than any such failure resulting
from your incapacity due to physical or mental illness or disability) or your
commission of an act of willful misconduct in any material respect with respect
to the Company; (ii) your engaging in conduct which is demonstrably and
materially injurious to the Company and/or its affiliates; (iii) your engaging
in conduct which is in material violation of any term of this Agreement or the
terms of any of the Company’s written policies and procedures (including,
without limitation, sexual harassment); (iv) your material breach of duty (other
than inadvertent acts or omissions) involving fraud, dishonesty, disloyalty, or
a conflict of interest; (v) your willful failure to cooperate with any
investigation or inquiry authorized by the Company or an affiliate or conducted
by a governmental authority related to the Company’s or an affiliate’s business
or your conduct; or (vi) your conviction of, indictment for, or entry of a plea
agreement or consent decree or similar arrangement with respect to, any felony,
any crime involving deceit, fraud, perjury or embezzlement, or any violation of
federal or state securities laws. With respect to elements (i) through (v)
above, the Company shall provide you with 30 days to cure such failure or
conduct following written notice of the specific facts and circumstances that
are deemed to constitute Cause, unless such failure or conduct is not reasonably
capable of being cured.

2.



“Good Reason” shall mean, subject to the notice and cure provisions below, any
of the following actions if taken without the Executive’s prior consent: (i) a
reduction in the Executive’s Base Salary or Target Bonus opportunity; (ii) a
material reduction in the Executive’s authority, responsibilities or duties;
(iii) a permanent relocation of the Executive’s principal place of employment to
any location outside of a fifty mile radius of the location from which the
Executive served the Company immediately prior to the relocation, or (iv) any
other action or inaction that constitutes a material breach by the Company of
this Agreement. To exercise the option to terminate employment for Good Reason,
the Executive must provide written notice to the Company of the Executive’s
belief that Good Reason exists within 30 days of the initial existence of the
Good Reason condition, and that notice shall describe in reasonable detail the
condition(s) believed to constitute Good Reason. The Company then shall have
30 days to remedy the Good Reason condition(s). If not remedied within that
30-day period or if the Company notifies the Executive that it does not intend
to cure such condition(s) before the end of that 30-day period, the
Executive may submit a notice of termination to the Company.

 



Employment Agreement – Richard H. Little

Exhibit B – Page | 1



 

Exhibit B

 

Certain Covenants

1. Confidential Information.  You acknowledge that, during the course of your
employment, you will have access to and will receive information which
constitutes trade secrets, is of a confidential nature, is of great value to the
Company and/or is a foundation on which the business of the Company is
predicated. With respect to all such Confidential Information (as defined
hereafter), you agree, during the term of your employment and thereafter, not to
disclose such Confidential Information to any person other than an employee,
counsel or advisor of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by you of your
duties hereunder nor to use such Confidential Information for any purpose other
than the performance of your duties hereunder. For purposes of this Agreement,
“Confidential Information” shall include all data or material (regardless of
form) with respect to the Company or any of its assets, prospects, business
activities, officers, directors, employees, borrowers, or clients which is:
(a) a trade secret, as defined by the Uniform Trade Secrets Act; (b) provided,
disclosed, or delivered to you by the Company, any officer, director, employee,
agent, attorney, accountant, consultant, or other person or entity employed by
the Company in any capacity, any client, borrower, advisor, or business
associate of the Company, or any public authority having jurisdiction over the
Company or any business activity conducted by the Company; or (c) produced,
developed, obtained or prepared by or on behalf of you or the Company (whether
or not such information was developed in the performance of this Agreement).
Notwithstanding the foregoing, the term “Confidential Information” shall not
include any information, data or material which, at the time of disclosure or
use, was generally available to the public other than by a breach of
this Agreement, was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party without breaching any obligations of the Company or such third
party, or was otherwise developed or obtained legally and independently by the
person to whom disclosed without a breach of this Agreement. This paragraph
shall not preclude you from disclosing Confidential Information if compelled to
do so by law or valid legal process, provided that if you believe you are so
compelled by law or valid legal process, you will notify the Company in writing
sufficiently in advance of any such disclosure to allow the Company the
opportunity to defend, limit, or otherwise protect its interests against such
disclosure unless such notice is prohibited by law. Upon termination of your
employment for any reason, you shall immediately return all Confidential
Information and other Company property to the Company. The rights and
obligations of the parties under this paragraph shall survive the expiration or
termination of this Agreement for any reason.

 

Notwithstanding anything to the contrary contained herein, nothing in
this Agreement shall limit or interfere with your right, without notice to or
authorization of the Company, to communicate and cooperate in good faith with a
Government Agency for the purpose of (i) reporting a possible violation of any
U.S. federal, state, or local law or regulation, (ii) participating in any
investigation or proceeding that may be conducted or managed by any Government
Agency, including by providing documents or other information, or (iii) filing a
charge or complaint with a Government Agency. For purposes of this agreement,
“Government Agency” means the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the U.S. Securities and Exchange Commission, the Financial
Industry Regulatory Authority, or any other self-regulatory

Employment Agreement – Richard H. Little

Exhibit B – Page | 1



 

organization or any other federal, state or local governmental agency or
commission. Further, notwithstanding anything to the contrary contained herein,
you shall not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that is made: (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or is made in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. If you file
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, you may disclose the Company’s trade secrets to your attorney and use the
trade secret information in the court proceeding if you: (1) file any document
containing the trade secret under seal; and (2) do not disclose the trade
secret, except pursuant to court order.

 

2. Proprietary Matters.  You expressly agree that any and all improvements,
inventions, discoveries, processes, or know-how that are generated or conceived
by you during your employment term, whether conceived during your regular
working hours or otherwise, will be the sole and exclusive property of the
Company. Whenever requested by the Company (either during your employment term
or thereafter), you will assign or execute any and all applications, assignments
and/or other documents, and do all things which the Company reasonably deems
necessary or appropriate, in order to permit the Company to: (a) assign and
convey, or otherwise make available to the Company, the sole and exclusive
right, title, and interest in and to said improvements, inventions, discoveries,
processes or know-how; or (b) apply for, obtain, maintain, enforce and defend
patents, copyrights, trade names, or trademarks of the United States or of
foreign countries for said improvements, inventions, discoveries, processes, or
know-how. However, the improvements, inventions, discoveries, processes, or
know-how generated or conceived by you and referred to in this paragraph (except
those which may be included in the patents, copyrights, or registered trade
names or trademarks of the Company) will not be exclusive property of the
Company at any time after having been disclosed or revealed or have otherwise
become available to the public or to a third party on a non-confidential basis
other than by a breach of this Agreement, or after they have been independently
developed or discussed without a breach of this Agreement by a third party who
has no obligation to the Company. The rights and obligations of the parties
under this paragraph shall survive the expiration or termination of this
Agreement for any reason.

 

3. Injunctive Relief.  You acknowledge and agree that any violation of this
Exhibit B would result in irreparable harm to the Company and, therefore, agrees
that, in the event of an actual, suspected, or threatened breach of this
Exhibit B, the Company shall be entitled to an injunction restraining you from
committing or continuing such actual, suspected or threatened breach. The
parties acknowledge and agree that the right to such injunctive relief shall be
cumulative and shall not be in lieu of, or be construed of a waiver of the
Company’s right to pursue, any other remedies to which it may be entitled in law
or in equity. The parties agree that for purposes of this Exhibit B, the term
“Company” shall include the Company and its affiliates.

Employment Agreement – Richard H. Little

Exhibit B – Page | 2

